DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on January 26, 2022.
Claims 4-5, 9-10, 14-16, and 20 are cancelled.
Claims 21-29 are added.
Claims 1-3, 6-8, 11-13, 17-19, and 21-29 are pending.
Claims 1-3, 6-8, 11-13, 17-19, and 21-29 are examined.
This Office Action is given Paper No. 20220426 for references purposes only.

Claim Objections
Claim 23 recites “comprises at one of.” Examiner assumes that Applicant intended “comprises at least one of.” Appropriate correction is required. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 6A, 6B, 6C, 6D, 6E, and 6F are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
While the reference numbers are visible, the remaining text in the figures is illegible.

Claim Rejections - 35 USC § 112, 1st paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites “determining a security authentication technique, based at least in part on the transaction data; and performing the security authentication technique, via the mobile device, during the interactive session.” 
The relevant portion of the specification discloses one or more API's within the platform server may be configured to support a variety of different systems, where different client systems may access the servers over different networks, may run on different operating systems and/or client-side software services, may use different security techniques and protocols, and/or may support different subsets of functionality.
The specification fails to disclose how to determine a security authentication technique, and performing the technique during the interactive session. Because the specification does not disclose how to perform this limitation and one of ordinary skill in the art would not know how to determine a security authentication technique, the claim is rejected under 112.
Claim 29 recites “determining a geographic region associated with the transaction, based at least in part on the transaction data; determining a location associated with the mobile device; comparing the geographic region associated with the transaction to the location associated with the mobile device; and based on the comparison between the geographic region associated with the transaction and the location associated with the mobile device, modifying a status associated with at least one of an instrument or account associated with the transaction.”
The specification is silent regarding determining a geographic region, comparing the region with the mobile device location, and modifying a status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 11-13, 18-19, 21-22, 24-26, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourfallah et al. (US 2012/0253852) in view of Lenahan et al. (US 10,068,265).

Claims 1, 11
Pourfallah discloses:
one or more processors (CPUs, see [0385]); and 
one or more computer-readable media (storage medium, see [0398]) storing computer-executable instructions that, when executed, cause the one or more processors to perform operations;
receiving, at the computer server (RUAP server, see [0059]), transaction data (purchase item information, see [0061]) indicative of a transaction; 
determining a server process (whether restricted-use account may be applied to purchase of item, see [0062]) associated with the transaction; 
determining input data (eligible items, see [0063]) associated with the server process, wherein at least a subset (whether to purchase restricted items, which restricted-use account to use, see [0063-0065]) of the input data is not included in the transaction data; 
determining, based at least in part on the transaction data, an account (account, where to forward the payment authorization request to, see [0067-0068, 0079]) associated with the transaction;
receiving the subset (whether user would like to purchase eligible items, which restricted-use account to use, see [0063-0065]) of the input data from the mobile device, via the interactive session; and 
performing, by the computer server, the server process (applying restricted-use account to purchase of item, see [0065]) using the transaction data and the subset of the input data received via the interactive session.  
Pourfallah does not disclose:
Determining… transaction;
Determining… device;
Initiating… type.
Lenahan teaches:
determining a mobile device (specific employee device, see C19 L30-63) with which to initiate an interaction session (communicate updated account-related information, see C19 L30-63), based at least in part on the transaction data and the account associated with the transaction;
determining an interactive session type (e.g. SMS, e-mail, posted on homepage, see C19 L30-63), based at least in part on the mobile device;
initiating an interactive session between the computer server and the mobile device, using the determined interactive session type (e.g. SMS, e-mail, posted on homepage, see C19 L30-63).
Pourfallah discloses receiving transaction data, determining a server process, determining input data, determining an account, receiving a subset of input data, and performing the server process. Pourfallah does not disclose determining a mobile device, determining an interactive session type, or initiating an interactive session, but Lenahan does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the restricted-use account payment administration method and system of Pourfallah with the determined mobile device/session type and initiated session of Lenahan because 1) a need exists for a healthcare payment platform that facilitates payment and reimbursement from a restricted-use account (see Pourfallah [0034]); and 2) a need exists for connecting brand companies with a customer base using evolving technologies (see Lenahan C2 L6-28). Determining a mobile device, determining an interactive session type, and initiating an interactive session allows for the server to communicate with the mobile device.

Claims 2, 12
Furthermore, Pourfallah discloses:
the server process is a transaction security process, and wherein the operations further comprise: 
receiving first user identity data (user’s profile, see [0079]) from the mobile device via the interactive session; 
comparing the first user identity data to second user identity data (user database, see [0079]) associated with the mobile device; and 
based on the comparison between the first user identity data and the second user identity data, modifying a status at the computer server associated with at least one of an instrument or account associated with the transaction (list of user payment accounts that are registered, see [0079]).

Claims 3, 13
Furthermore, Pourfallah discloses:
the transaction is an Internet purchase transaction associated with a remote worker, and wherein the operations further comprise: 
receiving, via the interactive session, remote transaction data (transaction receipt, see [0125]) associated with the Internet purchase transaction; 
comparing the remote transaction data to a set of remote transaction parameters (user configured rules, see [0126]) associated with the remote worker; and 
based on the comparison between the remote transaction data and the set of remote transaction parameters associated with the remote worker, modifying a status at the computer server associated with at least one of an instrument or account associated with the transaction (which restricted-use accounts to use for reimbursement, see [0126]).

Claim 6
Furthermore, Pourfallah discloses:
receiving the subset of the input data comprises: receiving a selection, from the mobile device via the interactive session, of an account (restricted-use account, see [0065]) associated with the transaction.  

Claims 8, 18
Furthermore, Pourfallah discloses:
transmitting a listing of charges (purchase bill, see [0075]) associated with the transaction to the mobile device via the interactive session; and 
receiving, via the interactive session, a selection (approval by user, select account, see [0080-0081]) of one or more charges in the listing of charges associated with the account.  

Claim 19
Furthermore, Pourfallah discloses:
retrieving a listing of general ledger codes (list of eligible merchant category code, see [0062]) associated with the account; 
determining a first general ledger code (e.g. category: food, breakfast, see [0062-0063]) associated with a first charge in the one or more selected charges; and 
comparing the first general ledger code to the listing of general ledger codes associated with the account (see [0062-0063]).

Claim 21
Furthermore, Lenahan teaches: 
determining the mobile device comprises: 
determining a user (customer enters a PIN for identity confirmation purposes, see C17 L45-67), from a plurality of users associated with the account, based at least in part on the transaction data; and 
determining the mobile device (GUI associated with a specific client device, see C20 L17-31) based at least in part on the user. 

Claim 22
Furthermore, Lenahan teaches: 
determining the mobile device comprises: 
determining a user (customer enters a PIN for identity confirmation purposes, see C17 L45-67, C21 L55-67) associated with the account (applicable account is looked up, see C18 L46-65); and 
determining the mobile device, from a plurality of mobile devices associated with the user, based at least in part on the transaction data (GUI associated with a specific client device, see C20 L17-31).  

Claim 24
Furthermore, Lenahan teaches: 
determining a security authentication technique (e.g. verify an amount, see C19 L1-29), based at least in part on the transaction data; and 
performing the security authentication technique, via the mobile device, during the interactive session (within limited time frame, see C19 L1-29).

Claim 25
Furthermore, Lenahan teaches: 
initiating the interaction session between the computer server and the mobile device is performed after the transaction performed via the merchant system is completed (transaction has been successfully completed, see C18 L66 – C19 L29).  

Claim 26
Furthermore, Lenahan teaches: 
the subset of input data received from the mobile device via a data transmission circumventing the merchant system (push-pull technology, see C16 L48 – C17 L6).

Claim 28
Furthermore, Lenahan teaches: 
determining the interactive session type comprises determining at least one of: an SMS session type (SMS notification, see C19 L1-64); a Rich Communication Service (RCS) session type; a web browser-based session type; or a mobile application session type.  

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourfallah et al. (US 2012/0253852), in view of Lenahan et al. (US 10,068,265), and further in view of Chen et al. (US 2017/0272447).

Claims 7, 17
Pourfallah in view of Lenahan discloses the limitations above. Pourfallah in view of Lenahan does not disclose:
Retrieving… account;
Transmitting… session;
Receiving… account.
Chen teaches: 
retrieving a listing of individuals (list of recommended accounts, see [0054-0055]) associated with the account; 
transmitting (sends, see [0054]) the listing of individuals to the mobile device via the interactive session; and 
receiving, via the interactive session, a selection (first account selected, see [0057]) of one or more of the individuals associated with the account.
Pourfallah in view of Lenahan discloses receiving transaction data, determining a server process, determining input data, determining an account, determining a mobile device, determining an interactive session type, initiating an interactive session, receiving a subset of input data, and performing the server process. Pourfallah in view of Lenahan does not disclose retrieving a listing, transmitting the listing, and receiving a selection, but Chen does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the restricted-use account payment administration method and system of Pourfallah, in view of Lenahan, with the retrieving a listing, transmitting the listing, and receiving a selection of Chen because a need exists for implementing service operations using various client applications (see Chen [0002-0003]). Retrieving a listing, transmitting the listing, and receiving a selection assists in identifying the correct individual associated with the account.

Claims 23, 27, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourfallah et al. (US 2012/0253852), in view of Lenahan et al. (US 10,068,265), and further in view of Isaacson et al. (US 2019/0306137).

Claim 23
Pourfallah in view of Lenahan discloses the limitations above. Pourfallah in view of Lenahan does not disclose:
Determining… mobile device.
Isaacson teaches: 
determining the mobile device, from the plurality of mobile devices associated with the user, comprises at one of: determining a current location of the mobile device (location of phone, see [0164, 0436]); determining a device type of the mobile device; determining a software application installed on the mobile device; or determining a current operational status of the mobile device.
Pourfallah in view of Lenahan discloses receiving transaction data, determining a server process, determining input data, determining an account, determining a mobile device, determining an interactive session type, initiating an interactive session, receiving a subset of input data, and performing the server process. Pourfallah in view of Lenahan does not disclose determining a current location of the device, but Isaacson does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the restricted-use account payment administration method and system of Pourfallah, in view of Lenahan, with the determining a current location of the device of Isaacson because a need exists for an improved approach to reducing friction in the context of transitions from a search entity to a merchant site (see Isaacson [0014]). Determining a current location of the mobile device will assist in completing transactions.

Claim 27
Pourfallah in view of Lenahan discloses the limitations above. Pourfallah in view of Lenahan does not disclose:
Determining… wallet.
Isaacson teaches: 
determining the transaction is a cryptocurrency transaction (cryptocurrency, see [0708]) between the merchant system and a user performed using a cryptocurrency wallet (wallet, see [0708]) on the mobile device, and wherein determining the mobile device is based at least in part on identifying the cryptocurrency wallet (share address and private key, see [0708]).
Pourfallah in view of Lenahan discloses receiving transaction data, determining a server process, determining input data, determining an account, determining a mobile device, determining an interactive session type, initiating an interactive session, receiving a subset of input data, and performing the server process. Pourfallah in view of Lenahan does not disclose determining the transaction is a cryptocurrency one, but Isaacson does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the restricted-use account payment administration method and system of Pourfallah, in view of Lenahan, with the determining the transaction is a cryptocurrency transaction of Isaacson because a need exists for an improved approach to reducing friction in the context of transitions from a search entity to a merchant site (see Isaacson [0014]). Determining the transaction is a cryptocurrency transaction will assist in its completion. 

Claim 29
Pourfallah in view of Lenahan discloses the limitations above. Pourfallah in view of Lenahan does not disclose:
The backend… transaction. 
Isaacson teaches: 
the backend process is a transaction security process, and wherein the method further comprises: determining a geographic region associated with the transaction, based at least in part on the transaction data (transaction data of pizza purchases, see [0164]); determining a location associated with the mobile device (location of user, see [0164]); comparing the geographic region associated with the transaction to the location associated with the mobile device (analyze, see [0164]); and based on the comparison between the geographic region associated with the transaction and the location associated with the mobile device, modifying a status (e.g. provide a default action, see [0164]) associated with at least one of an instrument or account associated with the transaction.
Pourfallah in view of Lenahan discloses receiving transaction data, determining a server process, determining input data, determining an account, determining a mobile device, determining an interactive session type, initiating an interactive session, receiving a subset of input data, and performing the server process. Pourfallah in view of Lenahan does not disclose determining a region/location of the transaction/device and modifying a status, but Isaacson does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the restricted-use account payment administration method and system of Pourfallah, in view of Lenahan, with the determining a region/location of the transaction/device and modifying a status of Isaacson because a need exists for an improved approach to reducing friction in the context of transitions from a search entity to a merchant site (see Isaacson [0014]). Determining a region/location of the transaction/device and modifying a status based on a comparison will assist in completing the transaction. 

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping above. 

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Wallaja (US 2015/0213542) discloses a user identifier that identifies a user account based on a session with an online system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621